DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 11/01/2021. Claim 16 is amended. Claims 1-20 are currently pending.
The objection to claim 16 has been withdrawn due to applicant’s amendment.
The rejection of claims 16-20 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding base claims 1 and 8 and further reasons for allowance, see the final rejection mailed 08/31/2021.
	Regarding base claim 16, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a valve assembly comprising: a guard assembly; a seal assembly disposed adjacent to the guard assembly, the seal assembly including a plurality of seal sections arranged circumferentially around a longitudinal axis of the valve assembly and collectively forming an aperture having a non-continuous circumference; and a gimbal mount assembly including an outer semispherical surface and an inner surface, the outer semispherical surface in operable engagement with an inner surface of a lower housing section of an instrument valve housing and the inner surface of the gimbal mount assembly in operable engagement with an outward facing surface of an upper housing section of the instrument valve housing, the gimbal mount assembly configured to permit angulation of the valve assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771